Order, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about February 3, 1993, denying and dismissing the petition and granting the Commission’s cross-petition to enforce its determination that petitioner discriminated against the complainant because of his disability, and awarding $20,000 in compensatory damages and other relief, unanimously affirmed, without costs.
After respondent filed his complaint charging that petitioner discriminated against him because of his blindness, the Commission on Human Rights did not render a final determination for 7 years. While Administrative Code of the City of New York § 8-109 (2) provides that "[a]fter the filing of any complaint, the Commission shall make prompt investigation in connection therewith”, petitioner did not establish that it suffered substantial prejudice resulting from the non-compliance (see, Matter of Syquia v Board of Educ., 80 NY2d 531, 535-536). In so ruling, we in no way condone the extensive delay herein.
Once respondent proved by a preponderance of the evidence that he was qualified for the position of a telephone interviewer, the burden shifted to petitioner to show that it could not reasonably accommodate respondent (Prewitt v United States Postal Servs., 662 F2d 292, 308; compare, Local Laws, 1991, No. 39 of the City of New York, § 1 [codified at Administrative Code of City of NY § 8-102 (18)]). Petitioner failed to meet its burden. Refusal to modify its existing programs amounted to discrimination (see, Dopico v Goldschmidt, 687 F2d 644, 652).
*79Contrary to petitioner’s contention, we find that the award for compensatory damages is supported by the evidence (Matter of Imperial Diner v State Human Rights Appeal Bd., 52 NY2d 72, 79). We have considered petitioner’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Sullivan, Ross and Rubin, JJ.